     Case 3:19-cv-01205-LAB-WVG Document 31 Filed 03/31/21 PageID.122 Page 1 of 1




1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                      SOUTHERN DISTRICT OF CALIFORNIA
9
10    MARTIN TRIM, individually and on             CASE NO. 19cv1205-LAB (WVG)
      behalf of others similarly situated,
11                                                 ORDER GRANTING JOINT
                                  Plaintiff,
12                                                 MOTION FOR DISMISSAL OF
                       vs.                         ACTION WITH PREJUDICE AS
13                                                 TO THE NAMED PLAINTIFF AND
      GLOBAL CREDIT & COLLECTION                   WITHOUT PREJUDICE AS TO
14    CORPORATION, d/b/a Affinity                  THE PUTATIVE CLASS [Dkt. 30]
15    Global,
16                             Defendant.
17
18         Based upon the Joint Motion for Dismissal, and good cause, this Court
19   hereby orders that the action is DISMISSED WITH PREJUDICE as to the
20   named Plaintiff and WITHOUT PREJUDICE as to the Putative Class, with
21   each party to bear their own attorneys’ fees and costs. The Clerk is directed
22   to close the case.
23         IT IS SO ORDERED.
24
25   Dated: March 31, 2021

26                                             HON. LARRY ALAN BURNS
                                               United States District Judge
27
28

                                             -1-
